Citation Nr: 0604458	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-12 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a chronic right ear 
disorder to include otitis media and radical mastoidectomy 
residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1945 to 
December 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied service connection for a chronic right 
ear disorder, finding that the veteran had not submitted new 
and material evidence to reopen the claim.  In April 2005, 
the veteran testified before the undersigned Acting Veterans 
Law Judge at a Board hearing at the RO.

On April 12, 2005, at time of the hearing, the Board found 
that good or sufficient cause was shown under the provisions 
of 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) for this 
appeal to be advanced on the Board's docket. 

The Board reopened the veteran's claim based on new and 
material evidence in May 2005, and found that the issue of 
service connection for a chronic right ear mastoid disorder 
to include radical mastoidectomy residuals was inextricably 
intertwined with the issue of service connection for a 
chronic right ear disorder to include suppurative otitis 
media.  These issues were remanded, and the RO was directed 
to adjudicate the issues separately.  In the November 2005 
supplemental statement of the case, the RO adjudicated the 
issue as entitlement to service connection for a chronic 
right ear mastoid disorder to include radical mastoidectomy 
residuals, but noted the medical findings related to 
suppurative otitis media in the analysis.  As the requested 
development was completed, no further action to ensure 
compliance with the remand directives is needed.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Additionally, for the sake of 
clarity and without prejudice to the veteran, as given the 
favorable outcome noted below, the Board will address the 
issue as a chronic right ear disorder to include otitis media 
and radical mastoidectomy residuals.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


In November 2005, the RO granted a service connection claim 
for tinnitus and hearing loss.  Each disability was assigned 
a 10 percent rating, effective from March 18, 2002.  The 
veteran submitted a November 2005 statement addressing his 
hearing loss and noted that he thought he deserved more than 
he was approved for.  As this is considered a timely notice 
of disagreement with the November 2005 rating decision, a 
statement of the case must be provided.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

The issue of an initial rating higher than 10 percent for a 
hearing loss disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and most probative medical evidence of record 
relates the veteran's chronic right ear disorder to include 
otitis media and radical mastoidectomy residuals to service.


CONCLUSION OF LAW

A chronic right ear disorder to include otitis media and 
radical mastoidectomy residuals was incurred in service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a chronic right ear 
disorder.  In statements and testimony, he contended that he 
acquired an ear infection in service and spent 30 days in the 
hospital.  He also noted that soon after discharge he started 
having ear aches and ear infections, and in December 1963 had 
a mastoid surgery.  In sum, the veteran contends that his 
current chronic right ear mastoid disorder is directly 
related to service, thus entitling him to disability 
compensation.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service. Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence. Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Initially, the evidence shows a current chronic right ear 
disorder, to include otitis media and radical mastoidectomy 
residuals.  Records from a private health care provider 
document treatment for occasional infection and right ear 
draining and crusting from 1963 until December 2001.  A 
January 2003 VA examination report shows that physical 
examination of the right ear revealed a dry mastoid ball and 
perforation in the anterior inferior portion of his 
reconstructive tympanic membrane.  A September 2005 VA 
examination report also shows a clean mastoid cavity with a 
dry central tympanic membrane perforation and partial facial 
palsy.  The Board notes that although the right ear is no 
longer found with drainage, a perforated tympanic membrane 
still is considered a physical defect; as such, it is 
considered a "disability" for VA purposes, even though it 
is asymptomatic.  See 38 U.S.C.A. § 1701(1); Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993).  

The next issue is whether there is evidence of any in-service 
incurrence of a right ear disorder.  In this regard, service 
medical records show that in March 1946 the veteran was 
diagnosed with right ear otitis media, acute, suppurative, 
and moderately severe.  He was treated with Penicillin; the 
cause was undetermined.  In April 1946, the veteran was found 
to be improved and the discharge stopped.  He was released 
from the hospital on April 8, 1946.

While the service medical records do not show any findings of 
an ear condition existing prior to service, a July 1963 
private medical record notes that the veteran had "quite a 
bit of ear trouble as a young boy."  The veteran, however, 
still is presumed sound at entry to service, as this 1963 
report does not provide clear and unmistakable evidence of 
any pre-service chronic right ear mastoid disorder or right 
ear otitis media.  See 38 C.F.R. § 3.304(b).  

As the evidence shows a current chronic right ear disorder to 
include otitis media and radical mastoidectomy residuals, and 
in-service findings of right ear otitis media, the 
determinative issue becomes whether there is any relationship 
between the two.


A September 2005 VA examination report shows the examiner 
reviewed the claims file, including the in-service findings 
of acute suppurative otitis media.  The examiner noted that 
on April 8, 1946, the veteran was found to have marked 
improvement, but that there was no description of what the 
eardrum looked like, nor any subsequent notes regarding 
physical examination done by the military.  The examiner also 
noted that the veteran complained that the right ear 
continued to drain intermittently, and consulted an 
otolaryngologist in 1963, who performed a mastoidectomy on 
that ear and removed a cholesteatoma.  Upon physical 
examination in September 2005, the right ear had a clean 
mastoid cavity with a dry central tympanic membrane 
perforation.  The middle ear mucosa essentially was normal in 
appearance with no evidence of cholesteatoma or exudate.  A 
brief neurological examination revealed a right partial 
facial palsy with the frontalis at 20 percent of normal and 
the buccal zygomatic and marginal branches at 60 percent of 
normal.  The examiner stated that because the postinfection 
examination was, in his estimate, incomplete and lacked 
documentation, he felt that it was "more likely than not 
that the infection the [veteran] developed in 1946 was never 
completely resolved and could possibly have lead to the 
complication later found to be a cholesteatoma of the middle 
ear requiring mastoid surgery and the resultant iatrogenic 
partial facial paralysis."  He noted that at this juncture 
the middle ear disease had been eradicated and that the 
veteran had a dry healthy appearing right ear and mastoid 
cavity, although there was a tympanic membrane perforation 
present.  In conclusion, the examiner stated that he had 
reviewed the entire claims folder, including the veteran's 
military record and found that there indeed might be a 
connection between the infection that he developed in 1946 
and the subsequent need for mastoid surgery to correct the 
cholesteatoma.  This is the only medical opinion of record 
addressing the etiology of the chronic right ear disorder.

Upon review, the Board resolves all doubt in the veteran's 
favor and finds that the evidence supports the claim.  As 
noted, even though the September 2005 examiner did not find 
evidence of a current middle ear disease, the tympanic 
membrane was perforated, which is enough to be considered a 
disability for VA purposes, even if it is asymptomatic.  See 
U.S.C.A. § 1701(1); Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993).  Additionally, the competent medical evidence of 
record shows a relationship between the present chronic right 
ear disorder to include otitis media and residuals of right 
ear mastoidectomy, including a perforated tympanic membrane, 
and the suppurative right ear otitis media in service.  

In sum, service connection for a chronic right ear disorder, 
to include otitis media and radical mastoidectomy residuals, 
is warranted.  See 38 U.S.C.A. §§ 1310, 5107(b); 38 C.F.R. § 
3.312; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), which eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  Without deciding whether 
the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the new law does not preclude the Board from 
adjudicating the veteran's claim. This is so because the 
Board is taking favorable action by granting service 
connection for a chronic right ear disorder, to include 
otitis media and radical mastoidectomy residuals, which 
represents a full grant of the issue on appeal.  This 
decision, therefore, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Entitlement to service connection for a chronic right ear 
disorder, to include otitis media and radical mastoidectomy 
residuals, is granted.


REMAND

In November 2005, the RO granted a service connection claim 
for hearing loss, assigning a 10 percent rating, effective 
March 18, 2002.  The veteran submitted a November 2005 
statement addressing his hearing loss and noted that he felt 
he deserved a little more than he had been approved for.  The 
Board construes this as a valid notice of disagreement with 
the November 2005 rating decision, as it pertains to the 
hearing loss disability.  When a notice of disagreement is 
timely filed, the RO must reexamine the claim and determine 
if additional review or development is warranted.  If no 
preliminary action is required, or when it is completed, the 
RO must prepare a statement of the case pursuant to 38 C.F.R. 
§ 19.29, unless the matter is resolved by granting the 
benefits sought on appeal or the notice of disagreement is 
withdrawn by the appellant or his representative.  38 C.F.R. 
§ 19.26 (2005) (emphasis added).  Since a notice of 
disagreement has been submitted with respect to this issue, a 
statement of the case should be issued.  See Manlicon v. 
West, 12 Vet. App. 238 (1999). 

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the AMC for the 
following development:

1.  The AMC must issue the veteran a 
statement of the case (SOC) on the issue 
of entitlement to an initial rating 
higher than 10 percent for a hearing 
loss disability.  The veteran must be 
advised of the time limit in which he 
may file a substantive appeal. 38 C.F.R. 
§ 20.302(b) (2005).  

2.  Should the veteran file a timely 
substantive appeal the AMC should 
readjudicate the claim based on the 
evidence already of record and any other 
development that is deemed appropriate 
in accordance with the duty to assist 
under the provisions of the VCAA.  If 
any claimed benefit is denied, the AMC 
should issue a supplemental statement of 
the case (SSOC) and provide the veteran 
a reasonable opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


